TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00327-CR





Alfredo Cruz Paz, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. CR90-0291-A, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING





PER CURIAM

	In July 1990, appellant pleaded guilty to the aggravated sexual assault of a child. 
The district court found that the evidence substantiated appellant's guilt but deferred further
proceedings and placed appellant on probation.  In May 1994, the district court revoked
appellant's probation on the State's motion, adjudged him guilty, and assessed punishment at
imprisonment for twenty-nine years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.
	The judgment of conviction is affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed
Filed:   June 21, 1995
Do Not Publish